In an action to recover damages for personal injuries, the defendant Gerace & Castagne, Inc., appeals, by permission of this court, from so much of an order of the Appellate Term, dated July 1, 1959, *1029which affirms a judgment o£ the City Court of the City of New York, Queens County, entered December 13, 1957, upon a jury’s verdict, insofar as such judgment is in favor of plaintiff and against said defendant. The plaintiff, an employee of a subcontractor, was injured when he struck his head against the open door of a fire extinguisher box in the corridor of a new building of the Coney Island Hospital in Brooklyn, which was in the course of construction by said defendant as the general contractor. Order insofar as appealed from affirmed, with costs. No opinion. Nolan, P. J., Beldoclc, Ughetta, Christ and Brennan, JJ., concur.